1
2
3                                                                   JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   CRAIG K. GARRETT,                           Case No. 2:20-cv-00059-AB-KES
12                 Petitioner,
13          v.                                              JUDGMENT

14   R.C. JOHNSON, Warden,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order dismissing the Petition,
19         IT IS ADJUDGED that the Petition is dismissed without prejudice as
20   successive.
21
22   DATED: February 18, 2020
23                                         ____________________________________
                                           ANDRE BIROTTE JR.
24                                         UNITED STATES DISTRICT JUDGE
25
26
27
28
